                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W.                         §
                                                       §
                        Plaintiffs,                    §
v.                                                     §      CIVIL ACTION NO. 4:20-CV-00672
                                                       §
HARRIS COUNTY DEPARTMENT                               §
OF EDUCATION,                                          §
                                                       §
                        Defendant.                     §

                 PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED MOTION FOR
                     NEW SCHEDULING ORDER AND SUBSTITUTION OF
                                       COUNSEL

        Plaintiffs file this reply in support of their motion for a new scheduling order and

substitution of counsel. Dkt. No. 13. The Court should grant Plaintiffs’ motion for a new scheduling

order because the extension request is made for good cause and is necessary due to excusable neglect.

Plaintiffs’ motion is made in good faith and in response to unfortunate circumstances and delays due to the

COVID-19 pandemic and undersigned counsel’s health issues. While Defendant argues that Plaintiffs have

had sufficient time to prepare this matter for trial, Defendant fails to acknowledge that this case has only

been pending for one year, and was filed less than a month before the city of Houston as well as the courts

of the Southern District of Texas were shut down. During the COVID pandemic, when the medical

community has been challenged and stretched beyond its capacity, delays in processing and providing

medical record requests unfortunately have occurred.

        “The determination of ‘what sorts of neglect will be considered “excusable” . . . is at

bottom an equitable one, taking account of all relevant circumstances surrounding the party’s

omission.’” Blake v. Principi, No. H-04-1068, 2008 WL 4889118, at *1 (S.D. Tex. Nov. 12, 2008)

(citing Tex. Dep’t of Hous. & Cmty. Affairs v. Verex Assurance, Inc., 158 F.3d 585, 1998 WL

648608, at *2 (5th Cir. Sept. 11, 1998)). “Relevant factors include: (1) the danger of prejudice to
the opposing party; (2) the length of the delay and its potential impact on the judicial proceedings;

(3) the reason for the delay, including whether it was within the reasonable control of the movant;

and (4) whether the movant acted in good faith.” Id. (citing Adams v. Travelers Indem. Co. of

Conn., 465 F.3d 156, 162 n.8 (5th Cir. 2006)). “Excusable neglect may be found where the

relevant circumstances reveal inadvertent delays, mistakes, or carelessness.” Blake v. Peake, No.

H-04-1068, 2008 WL 5114655, at *2 (S.D. Tex. Dec. 3, 2008) (citation omitted) (collecting cases);

see also Soliz v. Bennett, 150 F. App’x 282, 284 (5th Cir. 2005) (finding excusable neglect and

granting defendant leave to file an untimely motion where the case had been neglected by a

previous attorney).

       The relevant circumstances here show both good cause and excusable neglect. The

undersigned counsel admits that the challenges of litigating this case during a pandemic within the

short time frame of the Court’s scheduling order coupled with counsel’s health problems led to the

previous delays and the pressing current need to find new counsel. See Ex. A, Declaration of

Yvonnilda Muñiz. Plaintiffs ran into difficulties when requesting pertinent medical records

because the process for contacting hospitals and medical providers was more challenging during

the pandemic. See Ex A. There were also delays in the postal system that interfered with obtaining

the medical records. See Ex A. As soon as the medical records were obtained, they were produced

to Defendant. See Ex A. The undersigned was upfront with Defendant regarding these difficulties

and her ongoing health problems. See Ex. A. Unfortunately, by the time she realized the need for

new counsel and willing prospective counsel had been identified, the discovery deadline had

passed. To fully represent Plaintiffs and to avoid undue prejudice, prospective counsel needs the

new scheduling order to complete limited, targeted discovery to support its litigation strategy. It

is for this reason that prospective pro bono counsel have agreed to represent Plaintiffs only if a



                                                 2
new scheduling order is entered. Health issues necessitating a search for and substitution of

counsel during a pandemic are good cause for an extension.

        Although Defendant argues that it will be prejudiced by a new scheduling order, Defendant

offers no evidence of such prejudice but merely asserts that taxpayers will bear the brunt of

prolonged litigation and more discovery. However, the case has only been pending for one year,

and the proposed scheduling order delays the docket call by less than one month. Additionally, it

is likely that docket call would be delayed absent any extension due to the backlog of cases after

the ongoing postponement of jury trials over the past year. Defendant also asserts that Plaintiffs

are acting in bad faith with no supporting evidence.

        Defendant relies on Roor International BV v. Stinky’s Smoke Shop, LLC to support its

argument that Plaintiffs’ request should not be granted. No. 4:18-cv-00735-KPJ, 2020 U.S. Dist.

LEXIS 241364 (E.D. Tex. Dec. 23, 2020). In Roor, because of a mistake in failing to disclose

plaintiffs’ expert, plaintiffs requested an extension of the deadline for expert disclosure less than

two months before trial was scheduled and after the parties had filed a proposed pretrial order and

other pretrial motions. Id. at * 3-4, 7. The court found that “the impact on the proceedings is

substantial and will disrupt the administration of the case as it enters its final stages before trial.”

Id. at *10-11. Roor is distinguishable from this case. Here, the case is not near the final stages

before trial: the current dispositive motion deadline is still a month away, and the current joint

pretrial order is due more than five months from now. Moreover, the need for the extension is

based not on mistake or situations within Plaintiffs’ control, but on the need for new counsel so

that Plaintiffs, a minor with disabilities and his mother, can receive new representation.

        The undersigned and Plaintiffs regret their failure to meet the previous deadlines and

greatly appreciate the previous flexibility of Defendant and the Court. They also understand that



                                                   3
the Court stated that it would not grant additional extensions. However, when that determination

was made, it was not known that Plaintiffs would need new counsel. The Court is not bound by

this statement if it later determines that the administration of justice is served otherwise due to

changing circumstances such as the facilitation of the substitution of counsel. “The district judge

enjoys broad discretion to grant or deny an extension.” Salts v. Epps, 676 F.3d 468, 474 (5th Cir.

2012) (citing 4B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1165). The undersigned’s health issue necessitating new counsel is the current matter before the

Court, not any previous delays or extensions related to the difficulties of litigating during the

pandemic, and an extension is reasonable because of the pressing need for substitution of counsel.

                                                 Prayer

       Plaintiffs respectfully request that the Court grant Plaintiffs’ motion by entering a new

scheduling order and substituting new counsel.



                                                     Respectfully submitted,

                                                     /s/ Yvonnilda G. Muñiz
                                                     Yvonnilda G. Muñiz

                                                     State Bar No. 24007717
                                                     Southern Dist. No. 1014837
                                                     Law Office of Yvonnilda G. Muñiz
                                                     P.O. Box 92018
                                                     Austin, TX 78709
                                                     Tel. (512) 288-4279
                                                     Fax (888) 398-8808
                                                     Email: ygmuniz@outlook.com

                                                     ATTORNEY FOR PLAINTIFFS




                                                 4
                                 CERTIFICATE OF SERVICE

        I certify that on this 1st day of March, 2021, a true and correct copy of the foregoing Reply
in Support of Opposed Motion for New Scheduling Order and Substitution of Counsel was filed
electronically and served upon counsel for the parties of record using the CM/ECF system.


                                                      /s/ Yvonnilda G. Muñiz
                                                      Yvonnilda G. Muñiz




                                                 5
